     Case 3:19-cr-00088-JAG Document 5 Filed 06/18/19 Page 1 of 1 PageID# 9
A0g3 (Rev.08/2010) Summons in a Criminal Case

                  UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

                                                             SUMMONS IN A CRIMINAL CASE

UNITED STATES OF AMERICA
V.                                                             Case. No. 3:19cr088
Anil Rathore
(please see additionalpagefor personal identifiers)

YOU ARE HEREBY SUMMONED to appear before the United States District Court at the
place, date and time set forth below.


                                                                              COURTROOM:

PLACE: UNITED STATES DISTRICT COURT                                              5300/6000
          701 EAST BROAD STREET
          RICHMOND,VIRGINIA 23219                                            DATE & TIME:
                                                                               6/27/2019 @
                                                                             2;00pin and 2:30pm

Before: The Honorable Roderick C. Young and John A. Gibney, Jr.
To answer a(n):

      □ Indictment □ Superseding Indictment 13 Criminal Information □ Complaint
                               □ Order of Court □ Sealed Order of Court
                     n Petition on Supervised Release □Petition on Probation
                          □Violation of Pretrial Release □Violation Notice

Charging you with a violation of: 21 U.S.C. § 846 - Conspiracy to Possess with Intent to
Distribute Five Hundred Grams or More of Cocaine

YOU ARE ALSO SUMMONED TO APPEAR for an initial/bond before the Honorable
Roderick C. Young and plea before the Honorable John A. Gibney, Jr. on June 27,2019, in
Courtroom Nos. 5300 and 6000.

              UPON RECEIPT OF THIS SUMMONS. YOU ARE REQUIRED TO CONTACT:
                                    UNITED STATES PRETRIAL SERVICES
                                                     Suite 1150
                                                701 East Broad Street
                                           Richmond. Virginia 23219
                                                   18041916-2800


                                                                                             6/18/2019
Signature of Issuing Officer                                                                 Date

J. Smith. Deputy Clerk
Name and Title of Issuing Officer
